El Juez Asociado Se. Aldrey,
emitió la opinión del tribunal.
William B. Flesh & Bros presentaron demanda en la Corte de Distrito de San Juan, Sección Primera, el día 14 ele mayo de 1919 contra Julio Cesar González reclamándole el pago de la cantidad de $500 que se comprometió a satisfacerles el día último de diciembre de 1918. En la demanda se alega que al vencimiento de la obligación fué requerido de pago el deudor sin que satisficiera su importe ni parte alguna de él. En ella se inserta el documento en que consta la obliga-ción y que dice a'sí:
“Por $500.00 m/c. — Pagaré a la orderu de los Sres. 'William B. Flesh and Brother el día último del mes de diciembre del corriente año, sin interés alguno, la cantidad de quinientos dollars qué soy en deberle, procedente de la transacción que he hecho con dichos señores por la expresada suma del contrato sobre obligación por la suma de mil ochenta y cuatro dollars más o menos, suscrita por mi *686hermano don Alberto E. Gonzalez y la expresada sociedad, y sus-crita por mi como fiador. Entendiéndose esta obligación como tran-sacción de la deuda antes citada y que, como es natural, cancela la expresada obligación, la cual devolverán dichos señores lo antes po-sible. Me someto a la competencia de los tribunales insulares de esta ciudad y me obligo a satisfacer los gastos y costas que el cobro de dicha suma origine, incluso los honorarios del abogado de que la citada sociedad se valga en su reclamación. — San Juan, P. R., junio 5 de 1918.— (Firmado), Julio Cesar González. — Rubricada— Reg. al No. 388. — Suscrita por mí, digo, ante mí por don Julio Cesar González, mayor de edad, Notario Público y vecino de esta ciudad, a quien doy fé conocer, hoy cinco de junio de mil novecientos diez y ocho. — (Firmado) Eduardo López Tizol. — Hay un sello que dice: Eduardo López Tizol, Abogado Notario, Puerto Rico. ”
Registrada por el secretario sentencia condenatoria en rebeldía del demandado por la que se le condena a pagar la cantidad de $500, intereses de esa suma desde el primero de enero de 1919 hasta el completo pago y las costas, apeló de ella el demandado quien en apoyo de su recurso ante noso-tros sostiene que siendo condicional su obligación no era exigible sin que antes se le entregara el documento que por ella quedó cancelado y, además, que no está obligado a pagar intereses desde el primero de enero de 1919.
Para resolver la primera cuestión propuesta basta exa-minar el documento en que consta la obligación del deman-dado según el cual el apelante se comprometió a pagar el día último de diciembre de 1918 al apelado la cantidad de $500 como transacción de otra obligación que por mayor can-tidad había suscrito como fiador a favor del apelado, obli-gación ésta que quedaba cancelada jr que le sería devuelta por el acreedor “lo antes posible.” De los términos en que esta redactado el documento resulta que la obligación que contrajo el apelante fué pura y a plazo pues no dependía su cumplimiento del hecho de que su acreedor le devolviese el pagaré en que constaba la, obligación que se transaba sino solamente de que llegase el día riltimo de diciembre de 1918. El hecho dé que dqbiera ser devuelta aquella obligación “lo *687antes posible,” sin especificarse que debiera ser entregada antes de la fecha fijada para el vencimiento de la deuda, no pnede estimarse como una condición suspensiva de la obli-gación que debiera ser cumplida antes de que la deuda pu-diera ser reclamada.
En cuanto a la condena por los intereses legales recla-mados desde que venció la obligación, encontramos que tam-bién la sentencia apelada está ajustada a la ley, pues según el artículo 1067 del Código Civil incurren en mora los obli-gados a entregar o a hacer una cosa desde que el acreedor les exija judicial o extra judicialmente el cumplimiento de su obligación; y en este caso la demanda alega que al venci-miento de la obligación fué requerido ele pago ei demandado; mora que de acuerdo con el artículo 1075 del mismo código consistirá, a falta de convenio, en el pago de los intereses legales cuando la obligación consistiere en el pago de una cantidad de dinero.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Hutchison.
El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.